Citation Nr: 1637755	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-11 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for headaches.

2.  Entitlement to an initial compensable evaluation for right ankle disability prior to October 23, 2012, and in excess of 10 percent from that date.  

3.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent.  

4.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to September 2005.  He also had a period of active duty training from February to June 2003.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The rating decision granted service connection for headaches associated with chronic neck strain, status-post shrapnel wound right side, claimed as neck condition.  The rating decision also granted service connection for a right ankle disability and PTSD.  The evaluation for each disability was noncompensable.  The rating decision denied service connection for a bilateral knee disability.  

On his May 2012 VA Form 9, the Veteran stated that his PTSD warranted a 50 percent evaluation.  An August 2012 rating decision assigned a 50 percent evaluation for PTSD.  Supplemental statements of the case (SSOCs) dated in July 2012, May 2013, January 2015 and July 2015, and the Veteran's August 2016 brief, did not identify or address the PTSD issue.  Nevertheless, the Board will address the issue of entitlement to an increased initial evaluation for PTSD as there is no evidence that the Veteran has withdrawn this claim. 

On his May 2012 VA Form 9, the Veteran also stated that a 20 percent evaluation for his right ankle disability would be fine.  A May 2013 SSOC granted the Veteran a 10 percent evaluation for right ankle disability, effective October 23, 2012, the date of a relevant VA examination.  SSOCs dated in January 2015 and July 2015 only addressed the issue of entitlement to a compensable evaluation prior to October 23, 2012.  However, the Veteran's August 2016 brief in essence argued that the Veteran was entitled to an evaluation in excess of 10 percent, from October 23, 2012, by stating that the disability had increased in severity since the most recent VA examination of October 2012.  Accordingly, the Board will address the evaluation for the right ankle disability throughout the appeal period.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board initially observes that SSOCs dated in January and July 2015 refer to VA medical records from the Columbus VA Medical Center (VAMC) dated from September 8, 2010, to January 14, 2015.  However, a review of the Veteran's eFolders reveals that the most recent VA treatment record before the Board is dated March 20, 2012.  In addition, a May 2013 SSOC stated that its review of the Veteran's VA treatment records from September 8, 2010, to March 3, 2011, had been done electronically.  This fact suggests to the Board that the 2015 SSOCs may have also been based on electronic reviews of VA treatment records not in the Veteran's eFolders.

In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In addition, the Veteran's August 2016 brief requested that VA obtain all outstanding VA and private treatment records.  

The Veteran's August 2016 brief also asserts that his service-connected headaches and right ankle disabilities had increased in severity since their most recent VA examinations in November and October 2012.  As the record before the Board does not include recent VA treatment records, the Board is unable to ascertain whether treatment records dated since the Veteran's most recent VA examinations would support his assertions.  Nevertheless, given the amount of time since those examinations, the Board finds that additional VA examinations are warranted.  Therefore, due to the passage of time and the Veteran's assertions of worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected disabilities on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new evaluation after a two year period between the last VA examination and the veteran's contention that his disability has increased in severity).  

The Board also observes that the VA examinations of the Veteran's right ankle conducted to date, in November 2010 and October 2012, are inadequate.  Those examinations do not include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Board notes that the most recent VA examination of the Veteran's service-connected PTSD took place in October 2010.  Again, the record before the Board does not include recent VA treatment records and the Board is accordingly unable to ascertain whether treatment records dated since the Veteran's October 2010 VA examination would show an increase in severity of PTSD symptoms.  Therefore, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the Veteran's service-connected PTSD.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that an examination too remote for rating purposes cannot be considered "contemporaneous").  

The Veteran's August 2016 brief asserts that the Veteran has a bilateral knee disability due to his service-connected right ankle disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The available VA treatment records include negative radiological findings, but do show that the Veteran has consistently complained of knee pain, and do note knee arthralgia.  The Board therefore finds that an examination is warranted to determine whether the Veteran's service-connected right ankle disability has caused or aggravated a knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders all outstanding VA treatment records, to include those dated after March 20, 2012.  

2.  Obtain and associate with the Veteran's eFolders all outstanding relevant private medical records.  

3.  After completion of the foregoing, schedule the Veteran for an appropriate examination to determine the current severity of his right ankle disability.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right ankle.   

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.    

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.    

4.  Schedule the Veteran for an appropriate examination to determine the current severity of his headaches.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the headaches.   

5.  Schedule the Veteran for an appropriate examination to determine the current severity of his PTSD.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD.   

6.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any disability of either knee that may be present.  Copies of all relevant records from the Veteran's eFolders should be made available to the examiner for review.  

Following a review of the relevant medical evidence the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to fully address: 

(a) whether it is at least as likely as not (50 percent probability or greater) that any current knee disability was caused by a service-connected disability (service-connected right ankle disability); and 

(b) whether it is at least as likely as not (50 percent probability or greater) that any current knee disability was aggravated (i.e., permanently worsened beyond its normal progress) by a service-connected disability (service-connected right ankle disability). 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of knee disability before the onset of the aggravation. 

The examiner is requested to provide a rationale for any opinion expressed. 

7.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




